           Case 2:21-cv-00360-JAD-DJA Document 56 Filed 06/14/21 Page 1 of 3




 1    Michael A. Royal, Esq., Nevada Bar No. 4370
      Gregory A. Miles, Esq., Nevada Bar No. 4336
 2    ROYAL & MILES LLP
      1522 W Warm Springs Road
 3
      Henderson, NV 89014
 4    Telephone: (702) 471-6777
      Facsimile: (702) 531-6777
 5    mroyal@royalmileslaw.com
      gmiles@royalmileslaw.com
 6
      Cabrach J. Connor, Texas Bar No. 24036390
 7    Admitted Pro Hac Vice
 8    Jennifer Tatum Lee, Texas Bar No. 24046950
      Admitted Pro Hac Vice
 9    John M. Shumaker, Texas Bar No. 24033069
      Admitted Pro Hac Vice
10    CONNOR KUDLAC LEE PLLC
      609 Castle Ridge Road, Suite 450
11
      Austin, Texas 78746
12    cab@connorkudlaclee.com
      jennifer@connorkudlaclee.com
13    john@connorkudlaclee.com
      Attorneys for Defendants Mark Publicover, Montiedell “Monty” Maple, Bryan
14    Morelle, Marc Freeman, Ric McKown and Steven Moulton
15
                                 IN THE UNITED STATES DISTRICT COURT
16
                                     FOR THE DISTRICT OF NEVADA
17
     MST MANAGEMENT LLC; DENDARY’S
18
     DONUTS, LLC; LYON & GREYBEAR                   Case No: 2:21-cv-00360-JAD-DJA
19   LENDING, LLC; and SKYELEE, LLC,
                                               JOINT STIPULATION AND ORDER TO
20                 Plaintiffs,                 EXTEND TIME FOR DEFENDANTS (EXCEPT
     vs.                                       CHICAGO DOUGHNUT FRANCHISE
21                                             COMPANY, LLC) TO FILE THEIR REPLY TO
                                               PLAINTIFFS’ RESPONSES TO DEFENDANTS’
     CHICAGO DOUGHNUT FRANCHISE                MOTIONS TO DISMISS
22
     COMPANY, LLC; DIVERSIFIED
23   FRANCHISE GROUP, INC., BRIAN    (FIRST REQUEST)
     PAPPAS; JEFFREY PAPPAS;
24   JACQUELINE BALL; MARK
                                         [ECF No. 55]
     PUBLICOVER; MONTIEDELL “MONTY”
25   MAPLE; BRYAN MORELLE; MARC
     FREEMAN; RIC McKOWN; and STEVEN
26
     MOULTON,
27
                    Defendants.
28
         Case 2:21-cv-00360-JAD-DJA Document 56 Filed 06/14/21 Page 2 of 3




 1          Plaintiffs MST Management LLC, Dendary’s Donuts, LLC, Lyon & Greybear Lending,

 2   LLC and Skyelee, LLC (“Plaintiffs”) by and through their undersigned counsel, and Defendants

 3   Mark Publicover, Steven Moulton, Diversified Franchise Group, Inc., Marc Freeman, Montiedell

 4   “Monty” Maple, Bryan Morelle, Ric McKown, Jeffrey Pappas, Brian Pappas and Jacqueline Ball

 5   (collectively referred to as “Defendants”), by and through their undersigned counsel, stipulate to

 6   extend the deadline for Defendants to file their replies to Plaintiffs’ Responses (ECF No. 48, 52, 53

 7   filed on June 7, 2021) to Defendants’ Motions to Dismiss (ECF Nos. 29, 34, 40) up to and including

 8   June 24, 2021.

 9          This is the parties’ first request to extend this deadline as the Defendants require additional

10   time to file their replies. The undersigned hereby certify that this request is not made for the purpose

11   of delay.

12

13    Dated: June 10, 2021                               Dated: June 10, 2021

14    MAYER LLP                                          CONNOR KUDLAC LEE PLLC

15    By:/s/ Jason C. McKenney                           By: /s/ Cabrach J. Connor
      MAYER LLP                                          Cabrach J. Connor, Texas Bar No. 24036390
16    Jason C. McKenney, Esq. (TX Bar                    Admitted Pro Hac Vice
      No.24070245)                                       Jennifer Tatum Lee, Texas Bar No. 24046950
17    Kim Kearns, Esq. (TX Bar No. 24071217)             Admitted Pro Hac Vice
      Mavish Bana, Esq. (TX Bar No. 24096653)
18    750 N. Saint Paul Street, Suite 700                John M. Shumaker, Texas Bar No. 24033069
      Dallas, Texas 75201                                Admitted Pro Hac Vice
19    jmckenney@mayerllp.com                             Connor Kudlac Lee PLLC
      kkearns@mayerllp.com                               609 Castle Ridge Road, Suite 450
20    mbana@mayerllp.com                                 Austin, Texas 78746
21    Rory T. Kay                                        Michael A. Royal, Esq.
      Nevada Bar No. 12416
22    Tara U. Teegarden                                  Nevada Bar No. 4370
      Nevada Bar No. 15344                               Gregory A. Miles, Esq.
23    McDONALD CARANO LLP                                Nevada Bar No. 4336
      100 W. Liberty Street, 10th Floor                  Royal & Miles, LLP
24    Reno, Nevada 89501                                 1522 W Warm Springs Road
                                                         Henderson, NV 89014
25
      Attorneys for Plaintiffs
26                                                       Attorneys for Defendants Mark Publicover;
                                                         Monitedell “Monty” Maple; Bryan Morelle;
27                                                       Marc Freeman; Ric McKown; and Steven
                                                         Moulton
28


                                                        2
      Case 2:21-cv-00360-JAD-DJA Document 56 Filed 06/14/21 Page 3 of 3




 1

 2
                                                MUSHKIN & COPPEDGE
 3

 4                                              By: /s/ Joe Coppedge
                                                Michael R. Mushkin, Esq.
 5                                              Nevada Bar 2421
                                                L. Joe Coppedge, Esq.
 6                                              Nevada Bar No. 4954
                                                6070 South Eastern Ave., Ste. 270
 7                                              Las Vegas, NV 89119
 8
                                                Attorneys for Defendants
 9                                              Brian Pappas, Jeffrey Pappas and Jacqueline
                                                Ball
10
                                                WILDE & ASSOCIATES, LLC
11
                                                By: /s/ Gregory Wilde
12                                              Gregory L. Wilde, Esq.
13                                              Nevada Bar No. 4417
                                                1731 Village Center Cr.
14                                              Las Vegas, NV 89134

15                                              Attorney for Defendant
                                                Diversified Franchise Group, Inc.
16

17

18   Based on the parties' stipulation [ECF No. 55] and good cause appearing, IT IS HEREBY
     ORDERED that defendants' (except Chicago Donut Franchise Company, LLC) deadline to
19
     file any reply in support of their dismissal motions is EXTENDED to June 24, 2021.
20

21                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
22
                                                      Dated: June 14, 2021
23

24

25

26

27

28


                                                3
